922 A.2d 876 (2007)
PENNSYLVANIA BANKERS ASSOCIATION, Adams County National Bank, Community Banks, Pennsylvania Association of Community Bankers, and Sterling Financial Corporation
v.
PENNSYLVANIA DEPARTMENT OF BANKING, Belco Community Credit Union, Pennsylvania Department of Revenue, Attorney General.
Petitions of Pennsylvania Department of Banking and Belco Community Credit Union.
Supreme Court of Pennsylvania.
April 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of April 2007, the Petitions for Allowance of Appeal are GRANTED, limited to the following issues:
a. Whether the Commonwealth Court erred in declaring 71 P.S. § 733-302 unconstitutional to the extent that it prohibits protestors from inspecting hearing files where the court failed to apply the proper standard of review and elevated the importance of a regulation (10 Pa.Code § 3.4) over that of the statute at issue.
b. Whether the plain language of the Credit Union Code and the Department of Banking Code demonstrates the General Assembly's intent to exclude credit unions and their amendments of their field of membership from being subject to the mandatory hearing provision of 10 Pa.Code Chapter 3.
Further, upon consideration of the Expedited Application for Relief in the Nature of a Stay, filed by the Pennsylvania Department of Banking, and the Application of Belco Community Credit Union and the Pennsylvania Credit Union Association for Stay, a STAY is GRANTED pending resolution of the appeals.